Title: John Quincy Adams to Louisa Catherine Johnson, 31 December 1796
From: Adams, John Quincy
To: Johnson, Louisa Catherine


          
            The Hague December 31. 1796.
          
          Since my Letter of the 20th: I have not enjoyed the pleasure of receiving any from my friend, but I do not forget the mutual engagement of writing every week, and I cannot close the year in a better or more agreeable manner than in conversing with her— There are some particulars in your Letters of Novr: 29. and Decr: 6. which require a reply from me, which time did not allow me to give in my last.— You request me not to resign any situation on your account contrary to the wishes of my friends and family.— But it is neither my intention nor the wish of my friends and family that I should hold for a permanency any situation whatever in Europe. America is my Country; there all my hopes and all my intentions centre, and I know not of any misfortune that could befal myself personally, which I should consider as more severe than that of being condemned to a constant residence in any part of Europe. The inclinations of my friends are perfectly coincident with my own, and they have more than once intimated to me a wish to have me return home as speedily as possible. This is my own settled determination which I shall effect whenever my duty to the public, and to your interest will permit it. Nor will I disguise to the friend of my heart, that one of the consolations which I derive from reflection upon the necessity we are under of postponing our union, is that a different Event might have contributed to reconcile me to a European residence, and to lengthen it beyond the period assigned by my own duties, my own interests as well as those of the public.
          Your anxiety least the application which is at present my diversion and employment should affect my health deserves my gratitude, as I behold in it an unquestionable token of your affection.— It will make me more anxious than perhaps I might otherwise be, to preserve that kind of temperance the want of which is the most excusable.— Yes; I will often retire from my books to the other delight of my heart, to the remembrance of you, as the only compensation for abstaining from a pardonable excess.
          I do not however apprehend that the health can be affected materially by any ordinary degree of application, and I must not discard

the remembrance that it is the labour to which my life is destined, and which I therefore must not relinquish; that to abandon myself to habits of indolence for the sake of a robuster health, would be to sacrifice a jewel for a pebble, and prove in the end equally degrading to my character and ruinous to my affairs.
          You will perhaps think that I have become very suddenly so rigorous in the estimation of my time, and will remember the time when I was much more indulgent to myself. I readily confess it, but former negligence only increases the necessity for future attention.— For a long interval of idleness my reason accepts the apology of my heart, but at the same time points out the necessity of repairing by present and future industry the losses of that period.— Do not therefore my lovely friend discourage me from the continuance of those pursuits which are suitable to my character and confer upon it its only value; and make yourself perfectly easy with regard to my health, with the assurance that I shall be particularly cautious to avoid any degree of application that will be likely to affect it.
          I mentioned in my last Letter the grounds upon which our union before my own return to America will be impossible, and my opinion that it would not be advisable to propose to your father to come to this Country, in order to embark from hence for America. You may be perfectly sure that your intimations to me on this subject will be held by me in that special confidence which you recommend. Indeed I consider everything that passes between you and me concerning our mutual views and interests, in this light of intimate and exclusive confidence. I write and read every thing of this nature with the idea constantly impressed upon my mind, and persuade myself that you do the same.
          Farewell, my best Friend: I am in hourly Hopes of your Letters, and remain with / constant affection, ever your’s
          
            A.
          
        